Citation Nr: 9921383	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-03 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
veteran served on active duty from December 1963 to December 
1966. 

In addition, the Board notes that in an April 1993 rating 
decision, the RO denied the veteran service connection for post 
traumatic stress disorder (PTSD).  Subsequently, in September 
1994, he once again requested consideration of his claim of 
service connection for PTSD.  However, as the only issue 
currently before the Board is that set forth on the title page of 
this decision, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from September 
1964 to September 1965.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from peripheral neuropathy which is 
related to Agent Orange exposure during service, or is otherwise 
related to his period of service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
peripheral neuropathy, to include as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific diseases 
or conditions which are, by law, presumed to have been incurred 
during service if manifested to a compensable degree within a 
specified period of time, generally one year, as in the case of 
acute and subacute peripheral neuropathy, encephalitis lethargica 
residuals, and organic diseases of the nervous system.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112 (West 1991);  38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a) (1998).  

Furthermore, in the case of a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed to an 
herbicide agent, unless affirmative evidence establishes that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).  Thus, service connection may be 
presumed for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he/she served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e).

A veteran can also establish service connection for residuals of 
exposure to Agent Orange by showing that a current disorder is, 
in fact, causally linked to such exposure.  Combee v. Brown, 34 
F.3d 1039, 1044 (Fed.Cir. 1994), citing 38 C.F.R. § 3.303.  In 
Combee, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct basis.  
That is, the material in the claim file must be evaluated to 
determine whether there is at least evidentiary equipoise as to 
the question of whether any currently diagnosed disability is 
related to an illness or injury sustained or manifested by the 
veteran while on active duty.  Combee, at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.

Moreover, if a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. § 
3.303(b) (1998).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent evidence 
relates the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for service 
connection to be well grounded.  First, there must be competent 
evidence of a current disability. Second, there must be medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury.  Lastly, there 
must be medical evidence of a nexus or relationship between the 
in-service injury or disease and the current disability. See Epps 
v. Brown, 9 Vet. App. 341 (1996).  In determining whether a claim 
is well grounded, the truthfulness of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or treatment 
for a neurological disorder, including peripheral neuropathy.  In 
addition, the post-service evidence includes treatment records 
from the Riverside Methodist Hospital dated from August 1976 to 
October 1976, which note the veteran was hospitalized with an 
initial diagnosis of cerebrovascular accident, rule out brain 
tumor.  During his treatment, he presented evidence of left 
hemiplegia with some decrease in vision; however, upon discharge, 
he was diagnosed with cerebrovascular accident of undetermined 
etiology.

Records from the Columbus VA Medical Center (VAMC) dated from 
January 1991 to August 1996 describe the treatment the veteran 
received over time for various health problems including, but not 
limited to, left sided weakness, status post encephalitis, and 
left hemiparesis.  In particular, the Board notes these records 
include January 1991 medical notations which indicate the veteran 
was diagnosed with proximal muscle weakness with incoordination, 
and a 1976 history of encephalitis and comatose state for two 
weeks with residual slight left arm sensory  loss.  In this 
regard, the Board acknowledges that the January 1991 notations 
indicate that the veteran's symptomatology at that time was not 
believed to be secondary to his history of encephalitis or 
comatose state; however, the Board also notes that neither these 
notations, nor the remaining of the records from the Columbus 
VAMC provide any evidence linking the veteran's symptomatology to 
Agent Orange exposure or otherwise to his period of service.

A May 1991 VA examination report shows that, upon neurological 
examination, the veteran presented evidence of a loss of motor 
power in the left upper and lower extremities; his diagnoses 
included hemiparesis of the left side and left anterior 
hemiblock.  And, an April 1998 VA examination report reveals his 
left upper and lower extremities had strength of 4+/5, and his 
right upper and lower extremities had strength of 5/5.  As well, 
he had mild intention tremors, and decrease sensation to pain, 
touch and vibration of the left extremities.  He was diagnosed 
with status post encephalitis in 1976, and mild residual left 
upper and lower extremity weakness with ataxia. 

Lastly, the evidence contains records from the Social Security 
Administration (SSA) including copies of various private and VA 
medical records, most of which are duplicates of evidence already 
in the claims file, which describe the treatment the veteran has 
received for various health problems including, but not limited 
to, his 1976 vascular or encephalitic incident, weakness of the 
right leg of unknown etiology, left hemiparesis, and left sided 
hemiplegia.  As well, the record includes various statements by 
the veteran, his representative and Clarence H. Keville tending 
to link the veteran's current neurological disorder to exposure 
to Agent Orange in Vietnam.

After a review of the evidence of record, the Board finds that 
the service records show the veteran received a Vietnam Service 
Medal and served in Vietnam from September 1964 to September 
1965, evidence which the Board finds locates the veteran within 
the Vietnam theater.  However, the Board also finds that the 
veteran has not been medically diagnosed with peripheral 
neuropathy, or with any of the other various diseases for which 
the Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, has determined are associated with 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. 
§§ 3.307(d), 3.309(e).  As such, the Board finds that the 
evidence does not show the veteran's claim for service connection 
for peripheral neuropathy as due to Agent Orange exposure is well 
grounded, and thus, service connection on a presumptive basis due 
to Agent Orange exposure is not warranted.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (1998); see McCartt v. West, 12 Vet. App. 164 
(1999) (holding that the claimant's mere presence in Vietnam does 
not trigger the presumption of Agent Orange exposure.  Only if 
the diagnosed condition is one of the presumptive diseases listed 
in 38 U.S.C.A. § 1116, and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), 
does the presumption of exposure arise.). 

Additionally, after reviewing the veteran's claim on a direct 
basis as required by Combee, supra, the Board finds that the 
veteran has not submitted any medical evidence showing that he 
currently suffers from a neurological disorder, including 
peripheral neuropathy, which is otherwise related to his period 
of service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which is 
the existence of a nexus between his claimed disorder and his 
period of service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the alternative, the Board 
observes that, as the earliest evidence of record that the 
veteran suffers from any neurological problems is contained in 
the medical records from the Riverside Methodist Hospital dated 
from August 1976 to October 1976, which are dated almost ten 
years after his discharge from service, the veteran has failed to 
demonstrate a continuity of symptomatology following his 
discharge from service, 38 C.F.R. § 3.303(b) (1998), Savage v. 
Gober, 10 Vet. App. 488 (1997), Clyburn v. West, No. 97-1321 
(U.S. Vet. App. April 2, 1999), as well as has failed to 
establish he is entitled to service connection on a presumptive 
basis under 38 C.F.R. § 3.307 and 3.309.

Thus, in the absence of competent medical evidence to support the 
claim of service connection for peripheral neuropathy, the Board 
can only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial individual 
that his claim is well grounded, and the claim will be denied on 
that basis.  38 U.S.C.A. § 5107(a).  

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran, his representative and Clarence H. Keville.  While the 
Board acknowledges the sincerity of these statements, the Board 
notes that none of these individuals, as lay persons, are 
qualified to offer a medical opinion regarding the diagnosis of 
the claimed disability or the etiology of such disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, 
supra, in which the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the veteran 
presents only lay testimony by persons not competent to offer 
such medical opinions).

As well, as the veteran has failed to meet his initial burden of 
submitting evidence which would well ground his claim of service 
connection, VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, supra.  
There is nothing in the text of section 5107 to suggest that VA 
has a duty to assist the claimant until he or she meets his or 
her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  The 
Board is not aware of any circumstances in this matter which 
would put VA on notice that relevant evidence may exist or could 
be obtained, which, if true, would make the claim on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his claim 
has failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy, to include as 
secondary to Agent Orange exposure, is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


